EX-10 3 amend9.htm AMENDMENT 9


AMENDMENT NO. 9 TO LOAN AND SECURITY AGREEMENT

--------------------------------------------------------------------------------

J.B. POINDEXTER & CO., INC.
1100 Louisiana Street
Suite 5400
Houston, Texas 77002

As of March 27, 2001

Congress Financial Corporation
1133 Avenue of the Americas
New York, New York 10036

Ladies and Gentlemen:

         Congress Financial Corporation ("Lender"), J.B. Poindexter & Co., Inc.
("Borrower"), EFP Corporation ("EFP"), Lowy Group, Inc. ("Lowy"), Magnetic
Instruments Corp. ("MIC"), Morgan Trailer Mfg. Co. ("Morgan"), Truck Accessories
Group, Inc. ("TAG"), Raider Industries Inc. ("Raider"), KWS Manufacturing
Company, Inc. ("KWS"), Universal Brixius, Inc. ("Brixius"), Morgan Trailer
Financial Corporation ("MTFC") and Morgan Trailer Financial Management, L. P.
("MTF Management", and together with EFP, Lowy, MIC, Morgan, TAG, Raider, KWS,
Brixius and MTFC, each individually sometimes referred to herein as a
"Guarantor" and, collectively, "Guarantors") have entered into certain financing
arrangements as set forth in the Loan and Security Agreement, dated as of June
28, 1996, by and among Lender, Borrower and Guarantors, as amended by Amendment
No. 1 to Loan and Security Agreement, dated May 13, 1998, Amendment No. 2 to
Loan and Security Agreement, dated as of June 30, 1998, Amendment No. 3 to Loan
and Security Agreement, dated as of June 24, 1999, Amendment No. 4 to Loan and
Security Agreement, dated as of February 25, 2000, Amendment No. 5 to Loan and
Security Agreement, dated as of March 8, 2000, Amendment No. 6 to Loan and
Security Agreement, dated as of March 17, 2000, Amendment No. 7 to Loan and
Security Agreement, dated as of September 29, 2000, Amendment No. 8 to Loan and
Security Agreement, dated as of October 31, 2000, and as further amended by this
Amendment No. 9 to the Loan and Security Agreement (this "Amendment"), dated as
of the date hereof (and as heretofore amended or may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced, the
"Loan Agreement"), together with all other agreements, documents, supplements
and instruments now or at any time hereafter executed and/or delivered by any
other person, with, to or in favor of Lender in connection therewith (all of the
foregoing, together with this Amendment and the other agreements and instruments
delivered hereunder, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, collectively,
the "Financing Agreements").

        Borrower and Guarantors have requested that Lender enter into certain
amendments to the Loan Agreement. Lender is willing to agree to the foregoing,
subject to the terms and conditions contained herein.

        In consideration of the foregoing, the mutual agreements and covenants
contained in this Amendment, and other good and valuable consideration, the
adequacy and sufficiency of which are hereby acknowledged, Borrower, Guarantors
and Lender agree as follows:

        1. Definitions.

          (a) Amendment to Definition.

            (i) KWS Supplemental Revolving Loan Termination Date. Section
1(a)(xix) of Amendment No. 5 to Loan Agreement is hereby deleted in its entirety
and replaced with the following:

              "(xix) KWS Supplemental Revolving Loan Termination Date shall mean
the earlier to occur of (A) March 1, 2002 or (B) Lender's determination that as
of the end of the fiscal quarter of KWS set forth below, the Fixed Charge
Coverage Ratio of KWS shall be less than the ratio set forth below next to such
fiscal quarter:


                         Fiscal Quarter Ending       Fixed Charge Coverage Ratio
                         ---------------------       ---------------------------
                           March 31, 2001 ........             .05:1.0
                           June 30, 2001 .........             .30:1.0
                           September 30, 2001 ....             .78:1.0
                           December 31, 2001 and .             1.0:1.0
                           as of the end of all fiscal
                           quarters thereafter


         (b) Interpretation. For purposes of this Amendment, unless otherwise
defined herein, all capitalized terms used herein, shall have the respective
meanings ascribed to them in the Loan Agreement.

        2. Waiver.

        (a) Notwithstanding anything to the contrary contained in Section 5 of
the Loan Agreement, subject to the terms and conditions contained herein, Lender
waives the automatic payment in full of the KWS Supplemental Revolving Loans
through the date hereof as a result of the occurrence of the KWS Supplemental
Revolving Loan Termination Date solely by reason of the failure of KWS to
maintain a Fixed Charge Coverage Ratio of .5:1.0 as of the fiscal quarter ended
December 31, 2000.

        (b) Lender has not waived and is not by this Amendment waiving, and has
no intention of waiving, any other failure to comply with the Fixed Charge
Coverage Ratio required to be maintained as set forth in the definition of the
KWS Supplemental Revolving Loan Termination Date as amended hereby, which may
have occurred before the date hereof, or may be continuing on the date hereof or
that may occur after the date hereof, other than the failure to maintain a Fixed
Charge Coverage Ratio of .5:1.0 as of the fiscal quarter ended December 31,
2000. Lender reserves the right, in its discretion, to exercise any or all of
its rights and remedies arising under the Financing Agreements, applicable law
or otherwise as a result of any other occurrence of the KWS Supplemental
Revolving Loan Termination Date that may have occurred before the date hereof,
or is continuing on the date hereof, or that may occur after the date hereof for
non-compliance with the Fixed Charge Coverage Ratio or otherwise, other than the
failure to maintain a Fixed Charge Coverage Ratio of .5:1.0 as of the fiscal
quarter ended December 31, 2000.

        3. Representations, Warranties and Covenants. In addition to the
continuing representations, warranties and covenants heretofore or hereafter
made by Borrower and Guarantors to Lender pursuant to the other Financing
Agreements, Borrower and Guarantors hereby represent, warrant and covenant with
and to Lender as follows (which representations, warranties and covenants are
continuing and shall survive the execution and delivery hereof and shall be
incorporated into and made a part of the Financing Agreements):

        (a) This Amendment has been duly authorized, executed and delivered by
Borrower and each Guarantor, and the agreements and obligations of Borrower and
each Guarantor contained herein constitute legal, valid and binding obligations
of Borrower and each Guarantor enforceable against Borrower and each Guarantor
in accordance with their respective terms.

        (b) Neither the execution and delivery of this Amendment, nor the
modifications to the Financing Agreements contemplated by this Amendment shall
violate any applicable law or regulation, or any order or decree of any court or
any governmental instrumentality in any respect or does or shall conflict with
or result in the breach of, or constitute a default in any respect under, any
indenture, including, without limitation, the Senior Note Indenture, or any
material mortgage, deed of trust, security agreement, agreement or instrument to
which Borrower and each Guarantor is a party or may be bound, or violate any
provision of the organizational documents of Borrower and each Guarantor.

        (c) All of the representations and warranties set forth in the Loan
Agreement as amended hereby, and the other Financing Agreements, are true and
correct in all material respects, except to the extent any such representation
or warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct as of such date.

        (d) After giving effect to the amendments to the Loan Agreement provided
in this Amendment, no Event of Default shall exist or have occurred and no
event, act or condition shall have occurred or exist which with notice or
passage of time or both would constitute an Event of Default.

        4. Amendment Fee. In consideration of the foregoing, Borrower agrees to
pay Congress a fee for entering into this Amendment in the amount of $5,000,
which shall be fully earned on the date hereof and which shall be due and
payable on the date of execution hereof. Such fee may be charged by Congress to
any loan account of Borrower maintained by Congress under the Financing
Agreements.

        5. Condition Precedent. The effectiveness of this Amendment and the
agreement of Lender to the waiver, modifications and amendments set forth herein
are subject to the receipt by Lender of an executed original (or facsimile copy)
or executed original (or facsimile copy) counterparts of this Amendment, as the
case may be, duly authorized, executed and delivered by Borrower and Guarantors
and receipt by Lender of the fee referred to in Section 4 above.

        6. Effect of this Amendment. Except for the specific waiver and
amendments expressly set forth herein, no other waiver, changes or modifications
to the Financing Agreements, and no waivers of any provisions thereof are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

         7. Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York (without giving effect to
principles of conflicts of laws).

         8. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

        9. Counterparts. This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties hereto.

        [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

        Please sign in the space provided below and return a counterpart of this
Amendment, whereupon this Amendment, as so agreed to and accepted by Lender,
shall become a binding agreement among Borrower, Guarantors and Lender.

    Very truly yours,

                          J.B. POINDEXTER & CO., INC.

                          By:_______________________

                          Title:______________________

AGREED AND ACCEPTED:

CONGRESS FINANCIAL CORPORATION

By:_________________________

Title:______________________

ACKNOWLEDGED AND CONSENTED TO:

EFP CORPORATION

By:___________________________

Title:________________________

LOWY GROUP, INC.

By:___________________________

Title:________________________

[SIGNATURES CONTINUE ON NEXT PAGE]

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

MAGNETIC INSTRUMENTS CORP.

By:______________________

Title:____________________

MORGAN TRAILER MFG. CO.

By:_______________________

Title:____________________

TRUCK ACCESSORIES GROUP, INC.

By:_______________________

Title:_____________________

RAIDER INDUSTRIES INC.

By:_______________________

Title:____________________

KWS MANUFACTURING COMPANY, INC.

By:________________________

Title:_____________________

UNIVERSAL BRIXIUS, INC.

By:________________________

Title:_____________________

[SIGNATURES CONTINUE ON NEXT PAGE]

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

MORGAN TRAILER FINANCIAL CORPORATION

By:______________________

Title:____________________

MORGAN TRAILER FINANCIAL MANAGEMENT, L.P.

By: MORGAN TRAILER MFG. CO., as General Partner

By:__________________________________

Title:_________________________________